Citation Nr: 1013784	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-39 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the Appellant is entitled to benefits under 38 
U.S.C.A. § 1805 for spina bifida.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Appellant's status as a claimant is derived from the 
Veteran, the biological father of the Appellant.  The Veteran 
served in Vietnam during the Vietnam era, and the Veteran 
died in 2004. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Appellant's biological father, who was a Veteran, 
served in Vietnam from November 1965 to November 1966, during 
the Vietnam era.  

2.  The Appellant, who was born in 1971, does not have spina 
bifida.


CONCLUSION OF LAW

The Appellant is not entitled to benefits under 38 U.S.C.A. § 
1805 for spina bifida. 38 U.S.C.A. § 1805 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.814 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  


The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2007.  The Appellant was notified that VA needed 
medical records of a diagnosis of spina bifida, other than 
for spina bifida occulta.  The notice included the criteria 
of for the entitlement to the benefit, namely, evidence of 
spina bifida and whose biological father was a Vietnam 
veteran and who was conceived after the veteran first served 
in Vietnam during the Vietnam era.  

The Appellant was notified that VA would obtain VA records 
and records from other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records or with his authorization VA 
would obtain any non-Federal records on his behalf.  The 
notice included the general provisions for the effective date 
of a claim and that a monthly allowance was payable to an 
eligible claimant.

As for content and the timing of the VCAA notice, the 
document substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(pre-adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of 
the claim).  No further VCAA notice is required. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained private medical 
records. 

The Appellant identified in-patient hospital records at a 
U.S. Air Force base as relevant to the claim, but the base 
hospital reported that there were no such records.  

As the medical evidence of record is sufficient to decide the 
claim, VA need not afford the Appellant a VA medical 
examination or obtain a VA medial opinion under the duty to 
assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79, 
86 (2006).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

The Veteran served in Vietnam from November 1965 to November 
1966, during the Vietnam era.

According to the Appellant's birth certificate, the Appellant 
was born in March 1971 and the Veteran was the Appellant's 
biological father. 

The Veteran died in 2004. 

Dr. R.B.H., a private chiropractor, stated that he treated 
the Appellant in 1986 for lower back pain and leg problems.  
There was no history or diagnosis of spina bifida.

T.R.Y., a private psychologist, reported in September 2001, 
the Veteran gave a history of a back injury in 1999.  There 
was no history or diagnosis of spina bifida.

Private medical records include a MRI study in December 2001, 
which showed disc protrusions at L4-5 and L5-S1.  And similar 
findings were noted on a MRI in April 2007.  In April 2002, 
X-rays showed mild scoliosis. 

Records of W.A.D., Jr., MD, from September 2000 to September 
2007 for various medical conditions include lower back 
symptoms.  There was no history or diagnosis of spina bifida.

Benefits under 38 U.S.C.A. § 1805 

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a an individual, who has been 
determined to be suffering from spina bifida and whose 
biological father was a Vietnam veteran.  38 U.S.C.A. § 
1805(a); 38 C.F.R. § 3.814.  

"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect 
that warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of the 
claimant.  Jones v. Principi, 16 Vet. App. 219 (2002).  The 
term "spina bifida" refers to a defective closure of the bony 
encasement of the spinal cord but does not include other 
neural tube defects such as encephalocele and anencephaly.  
VAOPGCPREC 5-99 (May 3, 1999).


The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

Analysis 

The record shows that the Appellant's biological father was a 
Veteran who served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1805; 38 C.F.R. § 3.314(c).  

The Appellant was born in 1971 after the Veteran was in 
Vietnam. 

The remaining question is whether the Appellant has spina 
bifida.

The record fails to establish that the Appellant was born 
with spina bifida.  There is no history or diagnosis of spina 
bifida or is spina bifida shown by MRI. 

And there is no competent evidence that disc disease at L4-5 
and L5-S1 and scoliosis are forms or manifestations of spina 
bifida. 

To the extent the Appellant asserts that he has he has spina 
bifida, spina bifida is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to the presence of spina bifida or its 
manifestations is therefore medical in nature, that is, not 
capable of lay observation.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  

Also, under certain circumstances, a lay person is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).  Spina bifida is not simple medical condition, 
such as a broken leg, as spina bifida is a birth defect of 
the neural tube, which is  identified by diagnostic testing 
often in utero such as by blood test or by ultrasound.  For 
this reason, the Board determines spina bifida is not simple 
medical condition that a lay person is competent to identify.  

Therefore the Appellant's lay statements are not competent 
evidence and the statements are not to be considered as 
favorable evidence on the question of whether the Appellant 
has spina bifida. 

Where, as here, the determinative question involves a medical 
diagnosis of a condition not subject to lay observation or 
the condition is not a simple medical one, competent medical 
evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.

As previously explained there is no competent medical 
evidence that the Appellant has spina bifida or that either 
disc disease at L4-5 and L5-S1 or scoliosis are forms or 
manifestations of spina bifida.

And in the absence of competent evidence suggesting that the 
Appellant has spina bifida or a form or manifestation of 
spina bifida, VA is not required to further develop the claim 
by affording the Appellant a VA examination or by obtaining a 
VA medical opinion under the duty to assist.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

As there is no competent evidence to support the claim, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

The Appellant is not entitled to benefits under 38 U.S.C.A. § 
1805 for spina bifida, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


